Fourth Court of Appeals
                                San Antonio, Texas
                                   November 22, 2016

                                   No. 04-15-00729-CV

CITY OF RIO GRANDE CITY, TEXAS, and Joel Villarreal, Herman R. Garza III, Arcadio J.
          Salinas III, Rey Ramirez, and Dave Jones in their Official Capacities,
                                       Appellants

                                            v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellee

                From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. DC-15-604
                       Honorable Migdalia Lopez, Judge Presiding


                                         ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Jason Pulliam, Justice

     The panel has considered the appellants’ motion for rehearing, and the motion is
DENIED.

                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court